IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45887

STATE OF IDAHO,                                  )   Filed: December 12, 2018
                                                 )
       Plaintiff-Respondent,                     )   Karel A. Lehrman, Clerk
                                                 )
v.                                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
MATTHEW D’ARCY MILLER,                           )   BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order relinquishing jurisdiction and reducing sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Matthew D’Arcy Miller pled guilty to possession of a controlled substance, Idaho Code
§ 37-2732(c), and the district court imposed a unified five-year sentence, with two years
determinate, but retained jurisdiction. Miller was sent to participate in the rider program. After
Miller completed his rider, the district court relinquished jurisdiction and pursuant to Idaho
Criminal Rule 35, reduced Miller’s sentence to a unified five-year sentence, with one and one-
half years determinate. Miller appeals, claiming that the district court erred by failing to further
reduce his sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                                 1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
relinquishing jurisdiction and reducing sentence is affirmed.




                                                2